Citation Nr: 0529481	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The veteran had active service from August 1988 to December 
1991.  He is a recipient of the Combat Infantry Badge.  He 
served in Southwest Asia during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 RO decision that denied the 
veteran's application to reopen the claim of service 
connection for a back disability and denied entitlement to 
service connection for tinnitus.

Entitlement to service connection for tinnitus was previously 
denied by the RO by an April 2001 rating decision.  That 
decision is final. 38 U.S.C.A. § 7105 (West 2002).  Thus, 
regardless of any RO action, the current claim may be 
considered on the merits only if new and material evidence 
has been submitted since that final decision. 38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2005).

In September 2004, the RO reopened the veteran's claim of 
service connection for a back disability and adjudicated the 
claim on a de novo basis.  Irrespective of the June 2004 RO 
determination to reopen the veteran's claim for service 
connection for a back disability, the issue of new and 
material evidence will be adjudicated in the first instance, 
because this initial issue determines the Board's 
jurisdiction to reach the underlying claim and to adjudicate 
the claim de novo.  See Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

In a May 2004 correspondence, the veteran withdrew his 
application to reopen claims of service connection for 
headaches, fatigue, concentration problems, chronic anxiety, 
dizziness, and loss of equilibrium due to undiagnosed illness 
from appellate status.  38 C.F.R. § 20.204 (2005).

The issue of entitlement to service connection for a low back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  The RO denied service connection for a back disability in 
an April 1995 decision and in a September 1997 decision.  
Although he was duly notified of these decisions and of his 
appellate rights, the veteran did not timely appeal the 
decisions.

2.  The evidence submitted since the last final decision of 
September 1997 includes private and VA medical records; the 
additional evidence was not previously before agency 
decisionmakers and bears directly and substantially upon the 
specific matter under consideration.  This evidence is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The RO denied service connection for tinnitus in an April 
2001 decision.  Although he was duly notified of this 
decision and of his appellate rights, the veteran did not 
timely appeal the decision.

4.  The evidence submitted since the last final decision of 
April 2001 includes private and VA medical records; the 
additional evidence was not previously before agency 
decisionmakers and bears directly and substantially upon the 
specific matter under consideration.  This evidence is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5.  The veteran's tinnitus is as likely as not the result of 
his incurring acoustic trauma in combat during active 
service.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision that denied a claim 
for a service connection for a back disability is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2005).

2.  The evidence presented since the September 1997 rating 
decision is new and material; the claim for service 
connection for a back disability is reopened.  38 U.S.C.A. §§ 
1100, 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 
20.1100, 20.1103 (2005).

3.  The April 2001 rating decision that denied a claim for a 
service connection for tinnitus is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).

4.  The evidence presented since the April 2001 rating 
decision is new and material; the claim for service 
connection for tinnitus is reopened.  38 U.S.C.A. §§ 1100, 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 
20.1100, 20.1103 (2005).

5.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

In the present case, the Board reopens the claims for service 
connection for a low back disability and tinnitus, grants 
service connection for tinnitus, and remands the reopened 
back claim for further development.  Under these 
circumstances, which are only of benefit to the veteran, 
there is no prejudice in adjudicating his application to 
reopen the claims for service connection for a low back 
disability and tinnitus and granting service connection for 
tinnitus without further discussion of the VCAA.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

New and Material Evidence

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service. 38 U.S.C.A. § 1100 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F. 3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2005);  
Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence 
that relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establish that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001 with respect to the standard for reopening claims 
contained in § 3.156(a).  The provisions of § 3.156(b) are 
only applicable to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  The amendment is 
applicable in this case because the appellant filed his 
current application to reopen a claim for service connection 
for a psychiatric disorder in November 2001.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).
Back Disability

The RO denied the veteran's original claim for service 
connection for a back disability in an April 1995 rating 
decision, which was not appealed and became final.  That 
decision was based on a lack of competent evidence of a 
current back disability that was the result of an in-service 
injury.  The evidence included a November 1989 service 
medical record in which the veteran complained of low back 
pain for one month.  The diagnosis was mechanical low back 
pain.  Post-service medical treatment records consisted of a 
VA progress note dated in September 1994 which showed a 
diagnosis of chronic lumbosacral strain.  X-rays showed 
marginal lipping of the upper lumbar vertebral bodies and an 
increased lumbosacral angle.

The veteran's claim for a service connected back disability 
was denied by an unappealed RO decision in September 1997.  
No additional evidence pertinent to the veteran's back claim 
had been submitted at the time of this rating decision.

The evidence submitted in support of the veteran's current 
application to reopen his claim for service connection for a 
back disability include private medical reports and a VA 
examination report.  The private medical reports show that in 
August and September 2001, the veteran complained of lower 
back pain since his military service.  On VA orthopedic 
examination in June 2004, the veteran reported that he began 
having difficulty with his low back in 1989 after doing 
parachute jumping.  He was diagnosed with chronic lumbosacral 
strain.  The examiner commented that prior assessments in 
1995, 1997 and 2001 have denied service connection for the 
veteran's back problem.  The examiner concluded that it was 
less likely than not that the back problem the veteran 
currently has is an expression of the difficulty that he had 
in 1989 while in the service.
  
The veteran's claim for service connection for a back 
disability was last denied by the RO in September 1997 based 
on a lack of evidence of a current back disability that was 
the result of an in-service injury.  Since the September 1977 
RO decision, the evidence includes more specific statements 
by the veteran describing back problems since his military 
service.  It is pertinent to note that the most recent 
opinion noted above, while weighing against the claim, is of 
minimal probative value as it did not consider all of the 
relevant medical evidence or his history of in-service 
parachute jumps.  It is pertinent to note that, as the 
veteran received the Combat Infantryman Badge, the provisions 
of 38 U.S.C.A. § 1154(b) are applicable and, therefore, such 
history is not in dispute.  In any event, the Board finds 
that the additional evidence in question is new because it 
was not previously submitted to agency decisionmakers and is 
neither cumulative nor redundant, and the lay evidence is 
material because it relates to an unestablished fact 
necessary to substantiate the veteran's claim in that it 
suggests the veteran's back disability began following 
repeated parachute jumps during service.  The Board finds 
that the latter evidence also raises a reasonable possibility 
of substantiating the claim.  As such, the submittal of the 
evidence requires that the veteran's claim for a back 
disability be reopened and adjudicated upon the merits.

Tinnitus

The RO denied the veteran's original claim for service 
connection for tinnitus in an April 2001 rating decision, 
which was not appealed and became final.  That decision was 
based on a lack of evidence of a current diagnosis of 
tinnitus that was linked to service.  

The evidence submitted in support of the veteran's current 
application to reopen his claim for tinnitus consists of 
private medical treatment reports and a VA examination 
report.  A May 2001 private medical treatment record reveals 
a diagnosis of tinnitus with a note indicating onset in 1990.  
A June 2004 VA examination report shows a diagnosis of 
tinnitus.  The veteran reported combat noise exposure from a 
combination of machine guns, M-16's and artillery.  He denied 
significant non-military noise exposure.  He gave a long 
history of bilateral constant tinnitus which has been 
progressive over the years.  The examiner commented that 
since the veteran's service medical records were negative for 
tinnitus, it would appear that the veteran's bilateral 
constant tinnitus occurred subsequent to separation from 
active service.  The examiner concluded that it was less 
likely than not that the veteran's current bilateral tinnitus 
is related to military acoustic trauma.     

Since the April 2001 RO decision, the evidence shows that the 
veteran is currently diagnosed with tinnitus and an 
indication that the tinnitus had its onset in service.  The 
Board finds that the additional evidence in question is new 
because it was not previously submitted to agency 
decisionmakers and is neither cumulative nor redundant, and 
the lay evidence is material because it relates to an 
unestablished fact necessary to substantiate the veteran's 
claim in that it suggests the veteran's tinnitus began during 
service.  Evidence that relates a current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  (Emphasis added.)  The Board finds that the 
veteran's own statement that he has had persistent ringing in 
his ears since service is competent evidence in showing an 
in-service onset and continuity of symptomatology thereafter.  
This evidence raises a reasonable possibility of 
substantiating the claim.  As such, the submittal of the 
evidence requires that the veteran's claim for tinnitus be 
reopened and adjudicated upon the merits.

Service Connection 

Inasmuch as the Board has reopened the claims for service 
connection for tinnitus, the next question to be considered 
is whether service connection for tinnitus is warranted based 
on the evidence of record.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§  1110, 1131.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran contends that he served in combat during the 
Persian Gulf War and that he was exposed to acoustic trauma 
during his service which led to the onset of tinnitus.  As 
noted above, the veteran's DD-214 indicates that he received 
the Combat Infantryman Badge.  The foregoing is satisfactory 
evidence that the veteran was exposed to excessive noise 
during combat which is consistent with the circumstances, 
conditions, or hardships of his service.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d); Collette v. Brown, 82 F.3d 
389 (1996).

Current private and VA examinations reveal diagnoses of 
tinnitus.  Although the VA examiner clearly noted the 
veteran's history of combat noise exposure, the examiner 
concluded that the veteran's tinnitus was not due to service.  
This conclusion was based solely on the fact that there was 
no evidence of tinnitus in the service medical records.  The 
Board accords the VA examiner's nexus statement little 
probative value.  Rather, as noted above, the Board concludes 
that the veteran's own statements that he has had persistent 
or recurrent tinnitus since service is competent as to both 
an in-service onset and continuity of symptomatology 
thereafter, given the nature of the disability in question, 
and the fact that as a combat veteran his incurrence of 
acoustic trauma is not in dispute.  38 U.S.C.A. § 1154(b).  
When viewed objectively, the evidence overall is at least in 
equipoise on the question of whether the veteran's tinnitus 
is linked to military service.  By extending the benefit of 
the doubt to the veteran, service connection for tinnitus is 
warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

New and material evidence having been received, the claim for 
service connection for a back disability is reopened.

New and material evidence having been received, the claim for 
service connection for tinnitus is reopened.

Service connection for tinnitus is granted.






REMAND

The evidence shows that the veteran served during the Persian 
Gulf War and that he received the Combat Infantryman Badge 
and Parachute Badge, among other service awards.
 
Essentially, the veteran maintains that his back disability 
is due to physical trauma from parachute jumps.  The Board is 
inclined to find the veteran's statements plausible, 
particularly given that the circumstances and conditions of 
his service indicates that he likely had endured physically 
rigorous activities in combat and had participated in 
parachute jumps.  Service medical records reflect a complaint 
of back pain in 1989.  Post-service private and VA medical 
records note ongoing complaints of back pain in 1994 and 
2001.  The June 2004 VA examination report reflects a 
diagnosis of chronic lumbosacral strain, however, the 
examiner concluded that it was less likely than not that the 
veteran's back disorder was related to his in-service back 
complaint.  However, the examiner's conclusion appeared to be 
based solely on the fact that the RO had previously denied 
the veteran's back claim on several occasions.  The examiner 
did not provide a medical basis for the opinion.  Therefore, 
the Board accords the nexus statement little probative value.  
It is also pertinent to note that there is no indication that 
the veteran had injured his back at any time post-service.   

In view of the foregoing, the Board finds that a more 
thorough VA examination is needed, which takes into account 
the relevant medical records in the claims file and the 
veteran's history of in-service back trauma, to determine 
whether the veteran has a current back disability causally 
linked to service, to include his presumed trauma from 
repeated parachute jumps.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
orthopedic examination, to be conducted 
by an examiner other than the clinician 
who performed the June 2004 VA spine 
examination, for the purpose of 
determining if his back disability is 
linked to service.  Following a review of 
all of the relevant medical evidence in 
the claims file, to include the veteran's 
complaint of back pain while on active 
duty, consideration of his history of 
repeated inservice parachute jumps and 
back trauma that is presumed by law 
(38 U.S.C.A. § 1154(b)), the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
(50 percent or more probability) that any 
back disability that is currently present 
began during service or as the result of 
any incident of service, to include his 
history of in-service parachute jumps, 
which is not in dispute.  The clinician 
is also requested to provide a rationale 
for any opinion expressed in a 
typewritten report.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required.  If further action is required, 
the RO should undertake it before further 
adjudication of the claim.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
a back disability with consideration of 
all of the evidence added to the record 
since the September 2004 Supplemental 
Statement of the Case (SSOC).

4.  If the benefit requested on appeal is 
not granted, the RO should issue a 
Supplemental Statement of the Case, which 
should contain notice of all relevant 
action taken on the claim, to include a 
summary of all of the evidence added to 
the record since the September 2004 SSOC.  
A reasonable period of time for a 
response should be afforded.

The veteran has the right to submit additional evidence and 
argument on this matter. See generally Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003), codified at 38 U.S.C. §§ 5109B, 7112. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


